Citation Nr: 1044170	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a schedular disability rating in excess of 20 
percent for herniated nucleus pulposus L4-S1, status post 
laminectomy, with spinal stenosis.  

2.  Entitlement to a disability rating in excess of 20 percent 
for herniated nucleus pulposus L4-S1, status post laminectomy, 
with spinal stenosis, on an extraschedular basis.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1990.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued a 20 percent disability rating for the 
Veteran's back disability.  The case was previously before the 
Board in May 2009 and was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review 
of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript of 
the hearing is associated with the Veteran's claim folder.  

The issues of entitlement to an increased rating on 
extraschedular basis and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected lumbar spine disability has not been manifested by 
ankylosis, forward flexion of the cervical spine to 15 degrees or 
less, forward flexion of the thoracolumbar spine to 30 degrees or 
less, or incapacitating episodes requiring bed rest prescribed by 
a physician.  There are no associated objective neurological 
abnormalities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
the Veteran's lumbar spine disability are not met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5238-5243 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a May 2004 letter, the RO stated that to establish entitlement 
to an increased evaluation for his service-connected back 
disorder, the evidence must show that his condition "ha[d] 
gotten worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, (2) 
assisting in obtaining private records or evidence necessary to 
support his claim, and (3) providing a medical examination if 
necessary.  The August 2004 rating decision explained the 
criteria for the next higher disability rating available for the 
back disability under the applicable diagnostic code.  The 
February 2005 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for his 
service-connected back disorder, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations center 
on the ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of his 
claims such that the essential fairness of the adjudication was 
not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period o appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The assignment of a particular Diagnostic Code (DC) depends on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Herniated Nucleus Pulposus of the Lumbar Spine

The Veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for herniated nucleus pulposus at 
L4-5 and L5-S1, status post laminectomy, with stenosis.  Service 
connection was awarded effective July 1990 and an initial 10 
percent rating was assigned.  In February 1999, the evaluation 
was increased to 20 percent.  In February 2004, the Veteran 
underwent a laminectomy, and the rating was temporarily increased 
to 100 percent and then returned to 20 percent in May 2005.  The 
Veteran submitted a claim for an increased rating in April 2004.  
The claims file contains records from the Social Security 
Administration (SSA) indicating that the Veteran was awarded SSA 
disability benefits in November 1998, due to discogenic and 
degenerative back disorders and coronary artery disease.  

The Veteran's back disorder is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, the 
diagnostic code for intervertebral disc syndrome (IDS).  IDS is 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. §4.71a, DCs 
5235-5243.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is appropriate for favorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation 
is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  Id.  

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately, under an appropriate 
Diagnostic Code.  Note (5) defines ankylosis as a condition in 
which all or part of the spine is fixed in flexion or extension.  
Id. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id., Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  Note (1) provides that for 
purposes of evaluations for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

Background and Analysis

The Veteran was afforded a VA examination of his back in June 
2004, during which he reported severe back pain with leg pain, 
spasms, and neurogenic claudication.  The examiner noted that the 
Veteran's February 2004 surgery was complicated by an 
unintentional dural tear.  Since the surgery, his only 
significant improvement was in the muscle spasms of his leg.  
There had been no improvement in his pain, which was severe.  
There was radiation of the pain into his legs, particularly on 
the right, which worsened with standing or walking.  The Veteran 
used a knee brace for walking. 

The Veteran moved slowly and walked with his spine slightly 
flexed.  He had forward flexion from 0 to 80 degrees, lateral 
rotation to 45 degrees in both directions, and lateral flexion to 
28 degrees on the left and 30 degrees on the right.  The examiner 
noted that the Veteran's activity level and ability to ambulate 
were severely limited because of his pain, which was due to 
lumbar stenosis.  

The claims file contains private physical therapy records dated 
in August 2004, which indicate that the Veteran reported back 
pain that had decreased slightly since his surgery.  He stated 
that he had difficulty sleeping and pain with prolonged sitting.  
There was no tenderness to palpation in the bilateral lumbar 
paraspinals, but there was slight pain in the post hips.  The 
examiner noted that the Veteran's range of motion included 
"approximately 3/4 of trunk flexion, 1/2 of trunk extension, [and] 3/4 
of [right and left] side flexion."  The Veteran described his 
pain as 7 on a scale of 10 at its worst and never less than 4 out 
of 10.  He stated that his symptoms increased with standing or 
sitting more than 30 minutes.  He had a moderate increase in 
symptoms with driving and lifting heavy weights, and he was 
"hardly able to do any work."  

VA treatment records reflect that the Veteran sought treatment 
for back pain in September 2004, when he reported that his back 
pain was radiating to his left leg.  Private treatment records 
indicate that lumbar radiculopathy was diagnosed in April 2005.  
A private treatment record dated in February 2009 notes that an 
MRI revealed disc herniation in the cervical spine with neck and 
shoulder pain.  

The Veteran was afforded a VA spine examination in July 2007 at 
which time the claims folder was not available, but the Veteran 
provided a history of his in-service injury and subsequent 
treatment.  The Veteran reported that his pain had gradually 
increased since the most recent surgery; it was primarily in his 
back, but radiated to one or both legs.  He reported that he 
could walk one mile at most and could sit for 30 minutes, but 
would have to move around to do so.  He said he could stand in 
place for only a few minutes and had to move around to keep from 
having back pain.  He reported no periods of incapacitation in 
the past 12 months.  

On physical examination, the examiner noted that the Veteran 
could get in and out of the chair and on and off the examining 
table with minimal difficulty.  He walked with a normal gait.  On 
range of motion testing, the Veteran had 10 degrees extension, 80 
degrees flexion, 20 degrees lateral bending to either side, and 
10 degrees rotation to either side.  There was no point 
tenderness and he could heel and toe walk well.  There was no 
straight leg raising pain and no sciatic tension signs.  The 
examiner noted atrophy of the right calf muscle (circumference11/4 
inch less than the left) which was "most likely" a result of 
motor nerve impairment secondary to his surgical procedure 
"though this is not definite."  Reflexes were symmetric at 2+ 
both knee and ankle.  Motor strength was 5/5 throughout lower 
extremities and sensory function was intact.  The examiner noted 
that there was no increase limitation to motion due to weakness, 
fatigability or incoordination following repetitive use.  The 
diagnoses were herniated disc, status post laminectomy and 
diskectomy, spinal stenosis and degenerative disc disease lumbar 
spine.  

When the Board initially reviewed the claim in May 2009, it noted 
that the July 2007 examiner cited the Veteran's complaints of 
pain radiating into his legs, but did not include any objective 
findings of radiculopathy.  The Board remanded the claim for 
another examination to address the severity of all symptoms of 
the service-connected back disability.  

Pursuant to the Board remand instructions, the Veteran was 
afforded a VA examination in February 2010 during which the 
claims folder and medical records were reviewed.  The Veteran 
reported that he continued to have daily pain since his last 
laminectomy in 2004, and that his pain was aggravated by almost 
any activity.  He also complained of painful flare ups with an 80 
percent reduction in function during those times.  The pain was 
primarily in his back but often radiated to one or both legs.  He 
stated that he was being treated with targeted injections and 
pain medications.  On examination, the Veteran had normal posture 
but antalgic gait.  There was no spasm, atrophy, guarding, or 
tenderness, and reflexes and sensation were normal in the upper 
and lower extremities.  Range of motion included flexion to 90 
degrees, extension to 30 degrees, and bilateral flexion and 
rotation to 30 degrees.  There was no objective evidence of pain 
or further loss of motion with repetition.  Lasegue's sign was 
negative.  Knee jerk and ankle jerk were all 2+.  The diagnosis 
was degenerative lumbar spine disease.  The examiner noted that 
the Veteran had not worked since 1990 because of his medical 
problems.  He stated that the Veteran's back disability had 
severe effects on his daily activities and prevented him from 
engaging in sports, exercise, and recreational activities.  He 
stated that the Veteran did not have any positive neurological 
findings; he had chronic pain syndrome.   

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA neurological evaluation in April 2010 during which 
the claims folder and medical records were reviewed.  On 
examination, strength, muscle tone, and sensory perception were 
all normal.  The Veteran reported leg cramps lasting from a few 
seconds to a few minutes.  The examiner noted that the leg cramps 
were "of very brief duration on and off," and since there were 
no motor, sensory, or reflex changes in the lower extremities, he 
could not say that the cramps were related to the Veteran's back 
disability.  

Applying the rating criteria to the foregoing evidence, the Board 
concludes that a schedular rating in excess of the currently 
assigned 20 percent is not warranted.  The medical evidence does 
not demonstrate ankylosis or limitation of flexion in the lumbar 
spine to 30 degrees or less at any time during the rating period, 
nor has the Veteran experienced any incapacitating episodes as 
defined by VA regulation.  In addition, there have been no 
objective indications of neurological symptoms associated with 
the service-connected back disability.  

The Board has considered whether the Veteran may experience any 
additional functional loss due to pain, lack of endurance, or 
incoordination.  While the Board recognizes that the Veteran has 
subjective complaints of painful flare ups with "an 80 percent 
reduction in function," there is no clinical evidence indicating 
a finding of additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, beyond that which was 
objectively shown in the examinations. In addition, there is no 
evidence of any additional impairment in the private treatment 
records the Veteran has submitted.  Therefore, the Board holds 
that an increased evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.

In summary, the symptoms of the Veteran's back disability do not 
meet the schedular criteria for a rating in excess of 20 percent.  
Accordingly, the claim must be denied.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied.  
38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 20 percent for herniated nucleus 
pulposus is denied.  


REMAND

During the course of the appeal, the Veteran's service-connected 
back disability has interfered with employment.  Although he has 
only slight limitation of motion, as noted above, the Veteran 
reports that he experiences constant severe pain that prevents 
him from maintaining employment.  He testified during his Board 
hearing that he uses narcotic medication and sleeping pills to 
manage his pain, which cause drowsiness that prevents him from 
driving.  The medical evidence reflects that both VA and private 
examiners have stated that his back pain has a severe effect on 
his daily activities.  In addition, he has been awarded Social 
Security disability benefits primarily due to his back disorder.  
The RO has not addressed the issue of extraschedular 
consideration for the service-connected issue on appeal.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).


Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Veteran has stated that his severe back pain prevents him 
from maintaining employment.  Although the General Rating Formula 
for Diseases and Injuries of the Spine indicates that the rating 
criteria apply "with or without symptoms such as pain," the 
Board finds that the criteria do not contemplate constant pain so 
severe that it requires narcotic medication and interferes with 
employment, despite only slight limitation of motion.  As the 
rating criteria is inadequate and the Veteran's disability 
picture exhibits marked interference with employment, the issue 
of entitlement to extraschedular compensation for the Veteran's 
service-connected back disability is remanded for referral to the 
Director of the Compensation and Pension Service in accordance 
with 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 
(2008).

A claim for TDIU was denied in a final May 2005 rating decision; 
however, evidence added to the record subsequent to that decision 
relates to the effect of the service-connected back disability on 
the Veteran's employability.  

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the Veteran has satisfied each of these 
requirements.  

In a claim for TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  There is no 
such opinion in this case.  Therefore, a remand is required.

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

The Veteran's combined disability rating is presently 30 percent.  
VA policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

When the AMC/RO concludes development, TDIU, including schedular 
and extraschedular consideration, must be readjudicated as one 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether his 
service-connected disabilities (herniated 
nucleus pulposus L4-5, L5-S1, rated 20 
percent disabling; hypertension, 10 
percent; degenerative joint disease of the 
knees, 0 percent; vocal chord lesion, 0 
percent; history of claustrophobia, 0 
percent; and impotency associated with 
hypertension, 0 percent ) prevent him from 
obtaining and keeping employment for which 
his education and occupational experience 
would otherwise qualify him.

The claims folder must be available to the 
examiner for review.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities would be 
sufficient to preclude him from obtaining 
or retaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.  The examiner 
should provide a rationale for this 
opinion.

2.  After completion of the foregoing, 
refer the Veteran's claim for an increased 
rating for herniated nucleus pulposus of 
the lumbar spine to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether extraschedular 
ratings are warranted.

3.  If it is found that the Veteran's 
service-connected disabilities preclude 
gainful employment, refer the case to VA's 
Director of Compensation and Pension 
Service for consideration of entitlement to 
a TDIU under the provisions of 38 C.F.R. § 
4.16(b).

4.  Thereafter, adjudicate the issues of 
entitlement to and increased rating for the 
back disability on an extraschedular basis 
and entitlement to TDIU, including 
schedular and extraschedular consideration.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


